                UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF WISCONSIN

 JUSTIN USADEL,

                              Plaintiff,
 v.                                                  Case No. 19-CV-788-JPS

 ARMOUR COATINGS INC.,                                              ORDER

                              Defendant.


       On January 6, 2020, the parties filed a joint stipulation dismissing

with prejudice Plaintiff’s first claim for relief, brought under the Fair Labor

Standards Act (“FLSA”), 29 U.S.C. § 201 et seq., and dismissing without

prejudice the balance of Plaintiff’s claims, all brought under Wisconsin state

law. (Docket #15). The agreed dismissal is without costs or fees awarded to

either party. Id. The Court herewith adopts the parties’ stipulation. See Fed.

R. Civ. P. 41(a)(1)(A)(ii).

       Accordingly,

       IT IS ORDERED that the parties’ stipulation of dismissal (Docket

#15) be and the same is hereby ADOPTED. Plaintiff’s FLSA claim (Docket

#1 at 21–23) be and the same is hereby DISMISSED with prejudice and

Plaintiff’s state law claims (Docket #1 at 23–28) be and the same are hereby

DISMISSED without prejudice; and

       IT IS FURTHER ORDERED that this action be and the same is

hereby DISMISSED.




  Case 2:19-cv-00788-JPS Filed 01/07/20 Page 1 of 2 Document 16
    Dated at Milwaukee, Wisconsin, this 7th day of January, 2020.

                              BY THE COURT:




                              J.P. Stadtmueller
                              U.S. District Judge




                          Page 2 of 2
Case 2:19-cv-00788-JPS Filed 01/07/20 Page 2 of 2 Document 16
